Citation Nr: 0821588	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
residuals of a cold injury to the right foot.

2.	Entitlement to an evaluation in excess of 30 percent for 
residuals of a cold injury to the left foot.

3.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a right inguinal hernia repair.

4.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury.

5.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

6.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
low back disorder.

7.	Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
December 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was brought before the Board in April 2006, at 
which time the claims were remanded to allow the Appeals 
Management Center (AMC) to further assist the veteran in the 
development of his claims, to include obtaining relevant 
Social Security Administration (SSA) records.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for a left shoulder and low back disorder and 
entitlement to a total disability evaluation based on 
individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the AMC, in Washington, DC.  VA will notify the veteran if 
additional action is required on his part.


FINDINGS OF FACT

1.	The veteran is in receipt of the maximum allowable 
disability evaluation for residuals of a cold injury to 
the right foot; there are no amputations or other 
residuals separately ratable.

2.	The veteran is currently in receipt of the maximum 
allowable disability evaluation for residuals of a cold 
injury to the left foot; there are no amputations or other 
residuals separately ratable.

3.	Residuals of a right inguinal hernia repair are manifested 
by superficial scarring 13 centimeters in length with no 
tenderness at the site of the scar or on deep palpitation 
and no recurrence of the hernia.

4.	The veteran's right knee disability is manifested by no 
more than slight lateral instability.  There is no 
evidence of compensable limitation of motion; ankylosis; 
subluxation or more than slight laxity; or impairment to 
the tibia or fibula.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 30 percent for 
residuals of a cold injury to the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (2007).

2.	The criteria for an evaluation in excess of 30 percent for 
residuals of a cold injury to the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§4.104, Diagnostic Code 7122 (2007).

3.	The criteria for an evaluation in excess of 10 percent for 
residuals of a right inguinal hernia repair have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7338-7804 (2007).

4.	The criteria for an evaluation in excess of 10 percent for 
residuals of a right knee injury have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R.     § 4.71a, 
Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it must (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, (3) and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2007).  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding VCAA notice elements two and three, the Board finds 
that March 2002 and April 2006  notice letters fully 
satisfied these duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these notice 
letters requested that the veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran.  The letters advised 
the veteran what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that, for an increased compensation claim, section 5103(a) 
requires first element notice which, at a minimum, notifies 
the claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in the April 2006 VCAA notice letter.  Specifically, the 
April 2006 letter informed the veteran of the need to provide 
on his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment.  He 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that his disability would be assigned a rating between 
0 and 100 percent.  Finally, the April 2006 letter provided 
the veteran with examples of pertinent medical and lay 
evidence that he may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges that the April 2006 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results, namely, 
range of motion testing, in the May 2004 statement of the 
case.  

The Board also acknowledges the April 2006 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life during his October 2003 
VA examination (veteran conveyed that normal daily 
activities, such as standing, climbing, squatting and 
crawling are difficult).  Under these circumstances, the 
Board finds that any VCAA notice error with respect to this 
provision of first element notice is non-prejudicial to the 
veteran, and that the Board may proceed with its decision.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all 
VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence).  

The Board notes that the April 2006 letter was sent 
subsequent to the initial unfavorable decision in March 2004.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006). In this regard, the notice provided to 
the veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a September 2007 supplemental statement of 
the case was provided to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Finally, also during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), which held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  The April 2006 VCAA letter provided 
such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with the claims file.  
Post-service VA and private treatment records and reports 
have also been obtained.  The veteran has not identified any 
additional evidence that should be obtained.  The veteran was 
afforded VA examinations in May and December 2002 and October 
2003.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

The Board acknowledges that the veteran is in receipt of 
Social Security Administration (SSA) benefits, and records 
pertaining to these benefits have not been made part of the 
claims file.  However, the Board observes that, after being 
contacted by VA, SSA responded in an October 2006 letter that 
all SSA records pertaining to the veteran have been 
destroyed.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).


Residuals of Cold Injury

The veteran asserts that he is entitled to an increased 
evaluation rating for his service-connected cold injuries to 
both feet, currently evaluated as 30 percent disabling each 
under Diagnostic Code 7122.  38 C.F.R. § 4.104 (2007).

Under Diagnostic Code 7122, a maximum 30 percent rating is 
warranted when there are cold injury residuals with the 
following in the affected parts: arthralgia or other pain, 
numbness, or cold sensitivity, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.107.  Separately 
evaluate amputations of fingers or toes and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Reynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under DC 7122.  Id, Note 1.  
Each affected part is to be evaluated separately and the 
ratings combined in accordance with 38 C.F.R. §§ 4.25 and 
4.26.  Id, Note 2.  

As the veteran is currently in receipt of the maximum 
possible evaluation under Diagnostic Code 7122, further 
discussion of the evidence pursuant to this Diagnostic Code 
is not necessary.  However, the Board notes that, pursuant to 
Note 1 of Diagnostic Code 7122, a separate evaluation for 
peripheral neuropathy may be warranted.  In this regard, the 
Board notes an April 2001 VA treatment record noting a 
diagnosis of bilateral peripheral neuropathy and peripheral 
vascular disease.  However, the Board observes that the 
treatment records do not address the etiology of these 
conditions.  Furthermore, the Board observes that an October 
2003 VA examination found no neuropathy or decrease in 
pinprick or vibratory sensation of the toes or plantar areas.  
No amputation of other, separately ratable effects of the 
cold injuries have been demonstrated.  As such, the Board 
finds that a separate evaluation for peripheral neuropathy is 
not warranted.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to an 
evaluation greater than 30 percent, the maximum available 
evaluation, for cold injuries to both feet.  38 C.F.R. § 4.3.

Right Inguinal Hernia Repair

The veteran contends he is entitled to an increased 
evaluation for service-connected residuals of a right 
inguinal hernia repair.  The veteran's residuals of right 
hernia repair are currently evaluated as 10 percent disabling 
under Diagnostic Code 7338-7804.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2007). The 
hyphenated diagnostic code in this case indicates that an 
inguinal hernia under Diagnostic Code 7338, is the service-
connected disorder, and painful scar under Diagnostic Code 
7804 is a residual condition.

Under Diagnostic Code 7338, a noncompensable evaluation will 
be assigned where the hernia is small, reducible, or without 
true hernia protrusion, or not operated but remedial.  A 10 
percent evaluation will be assigned for a postoperative 
hernia that is recurrent, readily reducible, and well 
supported by truss or belt.  A 30 percent evaluation will be 
assigned where the postoperative hernia is small, recurrent 
or unoperated irremediable, not well supported by truss, or 
not readily reducible. Finally, a 60 percent evaluation will 
be assigned where the hernia is large, postoperative, 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  As there is no evidence of 
record indicating the veteran suffers from a recurrent, post-
operative inguinal hernia, an evaluation under Diagnostic 
Code 7338 is not warranted.

Diagnostic Code 7804 contemplates a 10 percent rating for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id, Note 1.  A 10 percent 
evaluation is the maximum allowable under Diagnostic Code 
7804.  As the veteran is currently in receipt of the maximum 
possible evaluation under Diagnostic Code 7804, further 
discussion of the evidence pursuant to this Diagnostic Code 
is not necessary.

The Board has considered other diagnostic codes, to include 
38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7803, and 
7805, pertaining to the skin, and finds that an evaluation in 
excess of 10 percent for manifestations of the veteran's 
surgical scar is not warranted, as the veteran's post-
operative scar was not caused by burns, is not located on the 
face, head, or neck, is not deep or causing limited motion 
and is not unstable.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7803, 7805 (2007).  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to 
an evaluation greater than 10 percent, the maximum available 
evaluation, for residuals of a right inguinal hernia repair.  
38 C.F.R. § 4.118.

Right Knee Injury

The veteran is currently service connected for residuals of a 
right knee injury, evaluated as 10 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  The 
veteran contends that his right knee disability is currently 
characterized by limitation of motion due to pain.  As such, 
he contends that he is entitled to a disability rating in 
excess of 10 percent for his service-connected right knee 
disability. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that when knee arthritis is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R.  § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97.  However, if a rating is 
assigned under the provisions for other knee impairment (38 
C.F.R. § 4.71a, Diagnostic Code 5257) a separate 10 percent 
rating may be assigned where there is X-ray evidence of 
arthritis and evidence of painful motion.  See VAOPGCPREC 9-
98; 38 C.F.R. § 3.59.



In the present case, the veteran's right knee disability is 
currently rated under Diagnostic Code 5257 for slight lateral 
instability.  The veteran is not, however, separately rated 
under Diagnostic Codes 5260 or 5261 for limitation of motion 
of the knee.  Under such circumstances, the Board will 
therefore consider (1) whether the veteran is entitled to a 
rating in excess of 10 percent for any instability of the 
right knee, and (2) whether the veteran is entitled to a 
compensable rating for any limitation of motion of the right 
knee for the appropriate period.  The veteran's right knee 
disability may be assigned separate ratings under Diagnostic 
Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

The veteran's claim for increase for his right knee 
disability in this case was received on September 28, 2001.  
As such, the rating period for consideration on appeal stems 
from September 28, 2000.  38 C.F.R. § 3.400 (o)(2) (2007).

Increased Evaluation Based on Instability of the Right Knee

As noted above, the veteran's right knee disability is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).  Diagnostic Code 5257 
provides for a 10 percent evaluation where there is slight 
recurrent subluxation or lateral instability and 20 percent 
evaluation is where there is moderate recurrent subluxation 
or lateral instability.  A 30 percent evaluation is assigned 
where there is severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

The Board finds an evaluation in excess of 10 percent under 
Diagnostic Code 5257 is not warranted for the right knee 
during any portion of the appeal period, as moderate or 
severe instability of the right knee is not indicated by the 
objective clinical findings.  The veteran demonstrated a 
normal McMurray's test at both a December 2002 and October 
2003 VA examination.  In addition, both the December 2002 and 
October 2003 VA examination reports note the veteran's right 
knee is stable to medial, lateral and anteroposterior 
testing.

The Board places significantly more weight on the objective 
clinical findings reported on examination than the veteran's 
own subjective statements in support of his claim.  See Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  Since 
the clinical evidence shows that the veteran does not suffer 
moderate or severe instability of the right knee, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent under Diagnostic Code 5257 
due to recurrent subluxation or lateral instability.  

Entitlement to a Separate Evaluation Based on Limitation of 
Motion

The veteran's right knee disability is not currently 
separately rated for limitation of motion.  The Board notes 
that normal range of knee motion is 140 degrees of flexion 
and zero degrees of extension.  38 C.F.R. § 4.71, Plate II 
(2007).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is limited to 60 degrees and a 10 percent 
evaluation where flexion is limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04.  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support a 
separate compensable evaluation for limitation of motion of 
the right knee.  In this regard, both the December 2002 and 
October 2003 VA examination reports indicate that the 
veteran's right knee had full flexion to 140 degrees and full 
extension to 0 degrees, with "slight pain in a non-weight 
bearing fashion."  

The Board notes that neither of the veteran's examinations 
nor any other evidence of record reveals flexion limited to 
60 degrees or extension limited to 5 degrees.  Thus, the 
Board finds that the veteran is not entitled to a separate 
compensable rating under the schedular criteria of Diagnostic 
Codes 5260 or 5261.  The Board acknowledges that the veteran 
experiences some pain on motion.  However, assuming arguendo 
that the veteran has a functional range of motion less than 
full flexion and extension, there is no evidence of record to 
suggest that the veteran's range of motion is limited by 
pain, fatigue, weakness or lack of endurance to 45 degrees of 
flexion or 10 degrees of extension, which is required for a 
separate compensable evaluation based on limitation of 
motion.

Additional Considerations

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the veteran's 
service-connected right knee disability.  However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

The Board acknowledges the veteran's asserts that his right 
knee disability is worse than the assigned 10 percent rating 
for lateral instability.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected right knee disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2007).  As a preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 10 percent for lateral instability of the right knee or a 
separate evaluation for limitation of motion, the benefit-of-
the-doubt rule does not apply, and this portion of the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Extra-schedular Evaluation

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected disabilities have resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  The Board observes that 
the veteran is currently unemployed.  However, the Board 
notes that both the December 2002 and October 2003 VA 
examinations indicate the veteran is capable of performing 
light sedentary work.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1996).


ORDER

An evaluation in excess of 30 percent for residuals of cold 
injury to the right foot is denied.

An evaluation in excess of 30 percent for residuals of cold 
injury to the left foot is denied.

An evaluation in excess of 10 percent for residuals of a 
right inguinal hernia repair is denied.

An evaluation in excess of 10 percent for residuals of a 
right knee injury is denied.


REMAND

In September 2007, the AMC denied the veteran's application 
to reopen claims of entitlement to service connection for a 
left shoulder and low back disorder.  (These issues were 
erroneously included in the September 2007 Supplemental 
Statement of the Case.)  The veteran's representative 
submitted a statement in February 2008, which is accepted as 
a timely Notice of Disagreement (NOD) with the these two 
issues.  The AMC has not issued a statement of the case (SOC) 
to the veteran which addresses his NOD.  The Court has made 
it clear that the proper course of action when a timely 
notice of disagreement has been filed is to remand the matter 
to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999). 
 Appropriate action, including issuance of a statement of the 
case, is now necessary with regard to these issues.  38 
C.F.R. § 19.26 (2007).  The veteran will then have the 
opportunity to file a timely substantive appeal if he wishes 
to complete an appeal. 

Finally, the veteran's claim for TDIU is impacted by the 
outcome of his claims for service connection for left 
shoulder and low back disorders, and, therefore, the TDIU 
claim is inextricably intertwined with the service connection 
claims.  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is 
"inextricably intertwined" with the service connection 
claims, the TDIU claim must also be remanded to the AOJ in 
accordance with the holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with 
respect to the issues of whether new and 
material evidence has been received to 
reopen claims of entitlement to service 
connection for left shoulder and low back 
disorders.  The veteran should be advised 
that he must complete his appeal of these 
issues by filing a timely substantive 
appeal following the issuance of a 
statement of the case.

2.  If the veteran perfects his appeal as 
to either issue noted above, the AMC/RO 
should taken any further action deemed 
warranted on the claims and, as 
necessary, readjudicate the veteran's 
claim for service connection and a TDIU.  
If any benefit sought on appeal for which 
a substantive appeal has been filed 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues on 
appeal and provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


